PER CURIAM:
On September 7, 1990, claimant was traveling north on State Route 52 around 11:00 p.m. when the front wheel of his 1988 Chevrolet Astro Van struck a hole on a bridge near Justice, Logan County. This accident resulted in damage to the van’s front fender, running board, front wheels, and rims. Claimant provided an estimate of $757.37 for the described damage. Claimant denies any prior knowledge of this peril. He testified that he had not traveled the road in “over a year.” Claimant further testified that no warning signs or other protective devices were present when the accident occurred.
*149Respondent’s witness, an area maintenance supervisor, testified that he was aware of this particular hole and he had inspected it the afternoon before the accident. He further testified that no repair was attempted since bridge work is not performed by his office. Although this witness believed that cones were placed around the hole, the Court is more concerned that no effort was made temporarily to cover the hole. Subsequent testimony indicated that a steel plate was placed over the hole three days after claimant’s accident.
Accordingly, the Court finds that respondent had both actual and constructive notice of the hazard and that respondent failed to exercise reasonable care to remedy the hazard. Therefore, the Court finds that the respondent is liable to claimant for its negligence.
Claimant testified that he did not submit the damage estimates to his insurer since he has a $500.00 deductible. The Court is of the opinion to and does award claimant the amount of $500.00. Any expenses above and beyond this award amount must be borne by the insurer.
Award of $500.00.